By the Court,
Hawley, J.:
The decision in Hastings v. Johnson, 1 Nev. 617, is directly in point, and adverse to the views contended for by appellant, upon the real question presented by this appeal.
It was therein decided that where the judgment of the court is silent as regards the collection of interest, it does not authorize the issuance of an execution calling for payment of interest on the judgment; that the execution must follow the judgment, and if the judgment does not call for interest, the execution can not.
Upon the authority of that case, I think the orders appealed from ought to be sustained. It is so ordered.